Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2, 5-11 and 14-20 are allowed. (Claim 3-4 and 12-13 have been cancelled.)
The following is an examiner’s statement of reasons for allowance: The examiner believes that the proposed amendments are sufficient to overcome the previous rejections. The client incorporated the claim 4 (which was allowable subject matters in the previous rejection) into the independent claim 1 (and claim 19) and incorporated the claim 13 (which was allowable subject matters in the previous rejection) into the independent claim 10. The previous prior arts do not expressly teach the newly added limitations in claim 1, "extracting distorted line features of a part of images in the image sequence". The claimed invention teaches extracting distorted line features of a part of images which are semantically segmented in the image sequence (Line 5-10 at page 5 of the specification, a part of images in the image sequence are selected from the image sequence, for example, 20 images. Secondly, this part of images are semantically segmented, and the distorted line features of this part of images are extracted, and according to the result of semantic segmentation, invalid line features are removed). ZHOU (US 2017/0270647) teaches calculating a variation amount of distortion metric values by using the distance from the discrete pixel points to the fitted straight line ([0045] The first distortion metric value E01 can be obtained according to distances from the discrete pixel points to the fitted straight line; [0115] to calculate a relative variation amount between the first distortion metric value and the second distortion metric value), but the distance from the discrete pixel points to the fitted straight line (which is equivalent to “distorted line features”) is not from a part of images which are semantically segmented in the image sequence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669  
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669